 



Exhibit 10.17
BAKER HUGHES INCORPORATED
EXECUTIVE SEVERANCE PLAN
(As Amended and Restated
Effective January 1, 2005)

 



--------------------------------------------------------------------------------



 



BAKER HUGHES INCORPORATED
EXECUTIVE SEVERANCE PLAN
(As Amended and Restated Effective January 1, 2005)
     WHEREAS, Baker Hughes Incorporated, a corporation organized and existing
under the laws of the State of Delaware (the “Company”), recognizes that one of
its most valuable assets is its key management executives;
     WHEREAS, the Company would like to provide severance benefits in the event
that a key management executive is involuntarily terminated in certain
circumstances;
     WHEREAS, the Company previously established the Baker Hughes Incorporated
Executive Severance Plan (the “Plan”) to provide for the payment of severance
pay in appropriate circumstances; and
     WHEREAS, the Plan is a constituent benefit program maintained under the
Baker Hughes Incorporated Welfare Benefits Plan;
     WHEREAS, the Company desires to amend and restate the Plan;
     NOW, THEREFORE, the Company adopts the amendment and restatement of the
Program effective January 1, 2005, except insofar as a later effective date is
specified.

 



--------------------------------------------------------------------------------



 



BAKER HUGHES INCORPORATED
EXECUTIVE SEVERANCE PLAN
TABLE OF CONTENTS

                                      Page     1.   ESTABLISHMENT, OBJECTIVE AND
DURATION     1       1.1   Establishment     1       1.2   Objective     1  
 
  1.3   Duration         1   2.   DEFINITIONS     1       2.1   Capitalized
Terms     1       2.2   Number and Gender     4       2.3   Headings     4   3.
  ELIGIBILITY     5   4.   BENEFITS     5  
 
      (a)   Base Compensation     5  
 
      (b)   Outplacement     5   5.   OTHER BENEFIT PROGRAMS; PERQUISITES;
COMPANY PROPERTY; EXPENSE ACCOUNT     6       5.1   Other Benefit Programs     6
      5.2   Perquisites; Company Property; Expense Account     6  
 
      (a)   Perquisites     6  
 
      (b)   Company Property     6  
 
      (c)   Expense Account     6   6.   TIME OF BENEFITS PAYMENTS     7   7.  
WITHHOLDING     7   8.   REDUCTION FOR OTHER SEVERANCE BENEFITS; NON-EXCLUSIVITY
OF RIGHTS; STATUTORY SEVERANCE     7       8.1   Reduction for Other Severance
Benefits     7       8.2   Non-Exclusivity of Rights     7       8.3   Statutory
Severance     7   9.   DEATH OF PARTICIPANT     8   10.   NON-SOLICITATION;
CONFIDENTIAL INFORMATION     8       10.1   Non-Solicitation     8  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page         10.2   Confidential
Information     8   11.   UNFUNDED ARRANGEMENT     8   12.   ADMINISTRATION OF
THE PLAN     9       12.1   Plan Administrator     9       12.2   Records and
Procedures     9       12.3   Self-Interest of Plan Administrator     9      
12.4   Compensation and Bonding     9       12.5   Plan Administrator Powers and
Duties     9       12.6   Reliance Upon Documents, Instruments, etc     10   13.
  AMENDMENT AND TERMINATION     10   14.   CLAIMS REVIEW PROCEDURES; CLAIMS
APPEALS PROCEDURES     10       14.1   Claims Review Procedures     10      
14.2   Claims Appeals Procedures     11   15.   PARTICIPATION IN THE PLAN BY
AFFILIATES     12       15.1   Adoption Procedure     12       15.2   No Joint
Venture Implied     13   16.   DISPUTED PAYMENTS AND FAILURES TO PAY     13  
17.   MISCELLANEOUS     13       17.1   Plan Not an Employment Contract     13  
    17.2   Alienation Prohibited     14       17.3   Severability     14      
17.4   Binding Effect     14       17.5   Arbitration     14       17.6  
Governing Law     14   Exhibit A   Schedule   of Benefits     16  

-ii-



--------------------------------------------------------------------------------



 



BAKER HUGHES INCORPORATED
EXECUTIVE SEVERANCE PLAN
1. ESTABLISHMENT, OBJECTIVE AND DURATION
     1.1 Establishment. Baker Hughes Incorporated, a Delaware corporation,
previously established a severance plan for certain designated employees to be
known as the “Baker Hughes Incorporated Executive Severance Plan” (the “Plan”).
     1.2 Objective. The Plan is designed to attract and retain certain
designated employees of the Company (defined below) and to provide replacement
income if their employment is terminated because of Involuntary Terminations.
     1.3 Duration. The Plan, as it may be amended by the Board (defined below)
from time to time, shall remain in effect until the Board terminates the Plan.
2. DEFINITIONS
     2.1 Capitalized Terms. Whenever used in this Plan, the following
capitalized terms in this Section 2.1 shall have the meanings set forth below:
     “Affiliate” means any entity which is a member of (i) of the same
controlled group of corporations within the meaning of section 414(b) of the
Code, (ii) a trade or business (whether or not incorporated) which is under
common control (within the meaning of section 414(c) of the Code), or (iii) an
affiliated service group (within the meaning of section 414(m) of the Code) with
Baker Hughes.
     “Baker Hughes” means Baker Hughes Incorporated, a Delaware corporation.
     “Base Compensation” means a Participant’s base salary or wages measured on
an annual basis (as defined in section 3401(a) of the Code for purposes of
federal income tax withholding) from the Company, modified by including any
portion thereof that such Participant could have received in cash in lieu of
(i) any deferrals made by the Participant pursuant to the Baker Hughes
Incorporated Supplemental Retirement Plan or (ii) elective contributions made on
his behalf by the Company pursuant to a qualified cash or deferred arrangement
described in section 401(k) of the Code and any elective contributions under a
cafeteria plan described in section 125, and modified further by excluding any
bonus, incentive compensation, commissions, expense reimbursements or other
expense allowances, fringe benefits (cash and noncash), moving expenses,
deferred compensation (other than elective contributions to the Company’s
qualified cash or deferred arrangement described in section 401(k) of the Code),
welfare benefits as defined in ERISA, overtime pay, special performance
compensation amounts and severance compensation.
     “Benefits” means the severance benefits a Participant is entitled to
receive pursuant to Section 4 hereof. Other benefits as specified in Section 5
are not considered severance benefits for purposes of the Plan.

-1-



--------------------------------------------------------------------------------



 



     “Board” means the Board of Directors of Baker Hughes.
     “Cause” means (i) the willful and continued failure by the Participant to
substantially perform the Participant’s duties with the Company (other than any
such failure resulting from the Participant’s incapacity due to physical or
mental illness) after a written demand for substantial performance is delivered
to the Participant by the Board (or by a delegate appointed by the Board), which
demand specifically identifies the manner in which the Board believes that the
Participant has not substantially performed the Participant’s duties, or
(ii) the willful engaging by the Participant in conduct which is demonstrably
and materially injurious to the Company or any of its Affiliates, monetarily or
otherwise. For purposes of Sections (i) and (ii) of this definition, (A) no act,
or failure to act, on the Participant’s part shall be deemed “willful” if done,
or omitted to be done, by the Participant in good faith and with reasonable
belief that the act, or failure to act, was in the best interest of the Company
and (B) in the event of a dispute concerning the application of this provision,
no claim by the Company that Cause exists shall be given effect unless the
Company establishes to the Board by clear and convincing evidence that Cause
exists.
     “Code” means the Internal Revenue Code of 1986, as amended, or any
successor act.
     “Committee” means the Administrative Committee appointed by the Board.
     “Company” means Baker Hughes or an Affiliate that adopts the Plan pursuant
to the provisions of Section 15.
     “Confidential Information” means any information, ideas, processes,
methods, designs, devices, inventions, data, techniques, models and other
information developed or used by the Company or any of its Affiliates and not
generally known in the relevant trade or industry relating to the Company’s or
any Affiliate’s products, services, businesses, operations, employees, customers
or suppliers, whether in tangible or intangible form, which gives the Company or
any of its Affiliates a competitive advantage, including, without limitation,
(i) trade secrets; (ii) information relating to existing or contemplated
products, services, technology, designs, processes, formulae, research or
product developments; (iii) information relating to business plans or
strategies, sales or marketing methods, methods of doing business, prices of
sales or services, customer lists, customer usages and/or requirements, supplier
information (including the prices of supplies); and (iv) any other confidential
information which either the Company or any of its Affiliates may reasonably
have the right to protect by patent, copyright or by keeping it secret and
confidential. Confidential Information also includes any of the foregoing
information of third parties which the Company is obligated to maintain as
confidential. Confidential Information does not include (i) information that is
or becomes generally available to the public other than as a result of
disclosure by the Participant or by any individual or entity to which the
Participant delivered such information; (ii) information that becomes available
to the Participant from a source that is not bound by a confidentiality
agreement with the Company or an

-2-



--------------------------------------------------------------------------------



 



Affiliate; or (iii) information approved for release by written authorization of
the Company.
     “Continuous Service” means a Participant’s service for the Company and
Affiliates commencing on his most recent date of hire by the Company or an
Affiliate and ending on the date of the complete severance of the Participant’s
employment relationship with the Company or an Affiliate without a
contemporaneous transfer to the employ of the Company or any Affiliate. For this
purpose, a Participant will not be treated as having a new date of hire if he is
directly transferred from the employ of the Company or an Affiliate to the
employ of an Affiliate or the Company.
     “Employment Termination Date” means the date on which the employment
relationship between the Participant and the Company is terminated due to an
Involuntary Termination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor act.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor act.
     “FICA” means the Federal Insurance Contributions Act, as amended, or any
successor act.
     “Grandfathered Participant” means an individual who is not classified as
executive grade under the Company’s payroll system but who has been designated
by the Committee as being eligible to participate in the Plan. The Committee
shall specify whether a particular Grandfathered Participant is to be treated in
the same manner as a Level 3/Salary Grade E2 Participant or a Level 4/Salary
Grade E3 Participant for purposes of the Plan.
     “Involuntary Termination” means the complete severance of a Participant’s
employment relationship with the Company (i) because the Participant’s position
is eliminated, (ii) because the Participant and the Company agree to the
Participant’s resignation of his position at the request of the Company,
(iii) which occurs in conjunction with, and during the period that begins
90 days before and ends 180 days after, an acquisition, merger, spin-off,
reorganization (either business or personnel), facility closing or a
discontinuance of the operations of the divisions in which the Participant is
employed or (iv) for any other reason which is deemed an Involuntary Termination
by the Plan Administrator. An Involuntary Termination does not include (i) a
termination for Cause, (ii) a transfer of employment from one Company to another
Company or a transfer of employment to a venture or entity in which the Company
or an Affiliate has any equity interest, (iii) a temporary absence, such as a
Family and Medical Leave Act leave or a temporary layoff in which a Participant
retains entitlement to re-employment, (iv) the Participant’s death, disability
or Retirement or (v) a voluntary termination by the Participant.

-3-



--------------------------------------------------------------------------------



 



     “Participant” means an individual who is (i) employed in the services of
the Company, (ii) (a) classified as executive grade under the Company’s payroll
system categories or (b) classified by the Committee as being a Grandfathered
Participant, and (iii) eligible to participate in the Plan under Section 3.
     “Plan” means the Baker Hughes Incorporated Executive Severance Plan, as
amended from time to time.
     “Plan Administrator” means Baker Hughes, acting through its delegates. Such
delegates shall include the Administrative Committee, and any individual Plan
Administrator appointed by the Board with respect to the employee benefit plans
of Baker Hughes and its Affiliates, each of which shall have the duties and
responsibilities assigned to it from time to time by the Board. As used in the
Plan, the term “Plan Administrator” shall refer to the applicable delegate of
Baker Hughes as determined pursuant to the actions of the Board.
     “Release Agreement” means the agreement which a Participant is required to
execute and deliver in order to receive the Benefits. The Vice President, Human
Resources of Baker Hughes or his designee may adopt more than one form of the
Release Agreement to comply with or take into account the laws of different
jurisdictions or to take into account individual circumstances.
     “Retirement” means the Participant’s voluntary termination of his
employment after the Participant has attained at least 55 years of age and has
at least ten Years of Service.
     “Section 409A” means section 409A of the Code and the Department of
Treasury rules and regulations issued thereunder.
     “Separation From Service” has the meaning ascribed to that term in
Section 409A.
     “Specified Employee” means a person who is, as of the date of the person’s
Separation From Service, a “specified employee” within the meaning of
Section 409A, taking into account the elections made and procedures established
in resolutions adopted by the Administrative Committee of Baker Hughes.
     “Year of Service” means 365 days of Continuous Service.
     2.2 Number and Gender. As used in the Plan, unless the context otherwise
expressly requires to the contrary, references to the singular include the
plural, and vice versa; references to the masculine include the feminine and
neuter; references to “including” mean “including (without limitation)”; and
references to Sections and clauses mean the sections and clauses of the Plan.
     2.3 Headings. The headings of Sections herein are included solely for
convenience, and if there is any conflict between such headings and the text of
the Plan, the text shall control.

-4-



--------------------------------------------------------------------------------



 



3. ELIGIBILITY
     To be eligible to receive Benefits under the Plan, an individual must
(i) be classified as (a) executive grade under the Company’s payroll system
categories on the Employment Termination Date or (b) a Grandfathered Participant
on the Employment Termination Date, (ii) incur an Involuntary Termination and
(iii) execute and deliver to the Plan Administrator a Release Agreement provided
to the Participant by the Plan Administrator by the deadline specified by the
Plan Administrator. An individual who is classified by the Company as an
independent contractor is not eligible to participate in the Plan (even if he is
subsequently reclassified by the Internal Revenue Service or a court as a common
law employee of the Company and the Company acquiesces to the reclassification).
4. BENEFITS
     The Company shall provide a Participant who has satisfied the eligibility
requirements of Section 3 the Benefits described below. No Benefits will be
deemed to have accrued prior to a Participant’s Employment Termination Date, and
no rights to Benefits will be deemed to have vested until the occurrence of an
Involuntary Termination.
     Further details of the Benefits described in this Section 4 are provided in
Exhibit A. Subject to the provisions of Section 13, the Plan Administrator may,
from time to time, modify the Benefits to reflect changes in the compensation
grade system or for changes in the Benefits approved by the Board.
     (a) Base Compensation. The Company will pay the Participant a cash
severance benefit based on the Participant’s Base Compensation at the Employment
Termination Date, with the amount of the Base Compensation benefit determined in
accordance with the relevant provisions of Exhibit A. The amount of the
Participant’s cash severance benefit will depend upon the Company’s
classification of the Participant for compensation purposes in the Company’s
salary grade system. Notwithstanding the measurement of Base Compensation on an
annual basis, a Participant’s Base Compensation for the month in which the
Participant’s Employment Termination Date occurs will be used in determining the
Base Compensation benefit. A Participant’s Base Compensation severance benefit
will be paid in a single sum cash payment in accordance with the provisions of
Section 6.
     (b) Outplacement. Each Participant shall be entitled to outplacement
assistance at the expense of the Company determined in accordance with the
relevant provisions of Exhibit A and this Section 4(c). No cash will be paid in
lieu of outplacement fees and costs. All fees for outplacement assistance shall
be paid by the Company directly to the provider of the outplacement assistance
services. The in-kind outplacement assistance services that are provided
pursuant to this Section 4(c) shall not be provided beyond the last day of the
Participant’s second taxable year following the Participant’s taxable year in
which the Participant incurs a Separation From Service.
     Notwithstanding the foregoing, the Company shall provide a Participant who
is employed primarily outside of the United States such Benefits as the Plan
Administrator determines taking

-5-



--------------------------------------------------------------------------------



 



into consideration any prohibitions or restrictions and any statutorily mandated
severance benefits applicable to the Participant, with the intent of providing
such Participant Benefits that are generally comparable to the Benefits provided
to Participants who are employed primarily in the United States. It is the
express intent of the Company that any Benefits paid to such a Participant will
be in lieu of any statutorily-mandated severance benefits (or other employment
termination related benefits), including, but not limited to, gratuities and
similar benefits.
5. OTHER BENEFIT PROGRAMS; PERQUISITES; COMPANY PROPERTY; EXPENSE ACCOUNT
5.1 Other Benefit Programs.
     The Company will pay the Participant, or cause the Participant to be paid,
any other compensation and employee benefits to which he is entitled in
accordance with the terms of the applicable compensation and employee benefit
arrangements. Nothing in this Section 5.1 shall be construed to mean that a
Participant is entitled to any benefits under any particular compensation or
employee benefit arrangement.
5.2 Perquisites; Company Property; Expense Account.
     (a) Perquisites. A Participant’s perquisites and perquisite allowance shall
terminate effective as of the Participant’s Employment Termination Date. To the
extent that the aggregate fair market value of the club memberships to be
purchased does not exceed the amount of the dollar limitation in effect under
section 402(g)(1) of the Code at the time of the Participant’s Separation From
Service, a Participant may, at his option, purchase any of his club memberships
held in the Company’s name at the fair market value and on the terms mutually
agreed by the Participant and the Plan Administrator. The Plan Administrator
will determine the fair market value of any such membership.
     (b) Company Property. No later than the Participant’s Employment
Termination Date (unless the Plan Administrator agrees otherwise in writing),
the Participant shall return to the Company any company-owned property,
including, but not limited to, credit cards, documents, files, computers,
cellular telephones, personal digital assistants and any other company property
of any kind or nature, in Participant’s possession as of his Employment
Termination Date.
     (c) Expense Account. Within 30 days after the Participant’s Employment
Termination Date and in accordance with the Company’s then current expense
reimbursement policy, the Participant will prepare and submit a final expense
account reimbursement request for expenses incurred prior to his Employment
Termination Date. The Company shall reimburse eligible expenses promptly but in
no event later than the last day of the Participant’s taxable year following the
taxable year in which the Participant incurred the expense. The Participant’s
right to reimbursement pursuant to this Section 5.2(c) shall not be subject to
liquidation or exchange for another benefit.

-6-



--------------------------------------------------------------------------------



 



6. TIME OF BENEFITS PAYMENTS
     If the Participant is not a Specified Employee and the Participant has
timely signed and delivered to the Plan Administrator the Release Agreement
furnished to the Participant by the deadline established by the Plan
Administrator, the Company shall pay the Participant the cash Benefits described
in clause (a) of Section 4 in a single sum cash payment after the Participant’s
Separation From Service as soon as administratively practicable following the
date that the Participant’s Release Agreement is no longer revocable but no
later than 90 days following the date of the Participant’s Separation From
Service. A Participant will not be permitted to specify the year in which his
payment will be made. If the Participant is a Specified Employee and the
Participant has timely signed and delivered to the Plan Administrator the
Release Agreement furnished to the Participant by the deadline established by
the Plan Administrator, the Company shall pay the Participant the cash Benefits
described in clause (a) of Section 4 and clause (a) of Section 5 in a single sum
cash payment on the date that is six months after the Participant’s Separation
From Service.
7. WITHHOLDING
     The Company may withhold from any Benefits paid under the Plan all foreign,
federal, and state and local income taxes required to be withheld, and all FICA
and other employment taxes required to be withheld; provided that no taxes shall
be withheld before Benefits are otherwise scheduled to be paid under the Plan.
8. REDUCTION FOR OTHER SEVERANCE BENEFITS; NON-EXCLUSIVITY OF RIGHTS; STATUTORY
SEVERANCE
     8.1 Reduction for Other Severance Benefits. The amount of the Benefits to
which a Participant is otherwise entitled under the Plan shall be reduced by the
amount, if any, of any other severance payments payable to the Participant by
the Company under any other plan, program or individual contractual arrangement;
provided, however, that there shall be no such reduction to the extent that such
reduction would result in an acceleration of payment of nonqualified deferred
compensation that is prohibited under Section 409A.
     8.2 Non-Exclusivity of Rights. Nothing in the Plan shall prevent or limit
the Participant’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company for which the
Participant may qualify, nor shall anything herein limit or reduce such rights
as the Participant may have under any agreements with the Company or any of its
subsidiaries, except as otherwise provided in Section 8.1. Amounts which are
vested benefits or which the Participant is otherwise entitled to receive under
any plan or program of the Company or any of its Affiliates shall be payable in
accordance with such plan or program.
     8.3 Statutory Severance. If any benefits obligations are required to be
paid to a Participant in conjunction with severance of employment under the laws
of the country where the Participant is employed or under federal, state or
local law, the Benefits paid to the Participant will be deemed to be in
satisfaction of any statutorily required benefit obligations to the extent

-7-



--------------------------------------------------------------------------------



 



that doing so would not result in an acceleration of payment of nonqualified
deferred compensation that is prohibited under Section 409A.
9. DEATH OF PARTICIPANT
     If a Participant dies after his Employment Termination Date but before the
Participant receives full payment of the Benefits to which he is entitled, any
unpaid Benefits will be paid to the Participant’s surviving spouse, or if the
Participant does not have a surviving spouse, to the Participant’s estate. Such
payment shall be made within 30 days after the death of the Participant.
10. NON-SOLICITATION; CONFIDENTIAL INFORMATION
     In consideration for the payment of the Benefits to the Participant, the
Participant shall not engage in any of the activities described in this
Section 10.
     10.1 Non-Solicitation. During the period commencing with the Participant’s
Employment Termination Date and ending on the first anniversary of such date,
the Participant shall not, directly or indirectly,
     (a) interfere with the relationship of the Company or any Affiliate with,
or endeavor to entice away from the Company or any Affiliate, any individual or
entity who was or is a material customer or material supplier of, or maintained
a material business relationship with the Company or its Affiliates;
     (b) establish (or take preliminary steps to establish) a business with, or
cause or attempt to cause others to establish (or take preliminary steps to
establish) a business with, any employee or agent of the Company or any of its
Affiliates, if such business is or will compete with the Company or any of its
Affiliates; or
     (c) employ, engage as a consultant or adviser, or solicit the employment,
engagement as a consultant or adviser, of any employee or agent of the Company
or any of its Affiliates, or cause or attempt to cause any individual or entity
to do any of the foregoing.
     10.2 Confidential Information. During the course of the Participant’s
employment with the Company, the Participant may have had access to or received
Confidential Information. Each Participant is obligated to keep confidential all
such Confidential Information, except that any Participant may disclose the
Confidential Information (i) in connection with enforcing his rights under the
Plan or if compelled by law, and in either case, the Participant shall provide
written notice to the Company prior to the disclosure or (ii) if the Company
provides written consent prior to the disclosure.
11. UNFUNDED ARRANGEMENT
     The Plan is only a general corporate commitment of the Company, and each
Participant must rely upon the general credit of the Company for the fulfillment
of its obligations hereunder. Under all circumstances, the rights of
Participants to any asset held by the Company will be no

-8-



--------------------------------------------------------------------------------



 



greater than the rights expressed in the Plan. Nothing contained in the Plan
shall constitute a guarantee by the Company that the assets of the Company will
be sufficient to pay any Benefit under the Plan or would place the Participant
in a secured position ahead of general creditors of the Company. The
Participants are only unsecured creditors of the Company with respect to their
Benefits, and the Plan constitutes a mere promise by the Company to make Benefit
payments in the future. No specific assets of the Company have been or shall be
set aside, or shall in any way be transferred to a trust or shall be pledged in
any way for the performance of the Company’s obligations under the Plan which
would remove such assets from being subject to the general creditors of the
Company.
12. ADMINISTRATION OF THE PLAN
     12.1 Plan Administrator. Baker Hughes shall be the “plan administrator” and
the “named fiduciary” for purposes of ERISA. The Plan shall be administered by
the Plan Administrator.
     12.2 Records and Procedures. The Plan Administrator shall keep appropriate
records of its proceedings and the administration of the Plan and shall make
available for examination during business hours to any Participant, former
Participant or the beneficiary of any Participant or former Participant such
records as pertain to that individual’s interest in the Plan. If a Committee is
performing duties as the Plan Administrator, the Committee shall designate the
individual or individuals who shall be authorized to sign for the Plan
Administrator and, upon such designation, the signature of such individual or
individuals shall bind the Plan Administrator.
     12.3 Self-Interest of Plan Administrator. Neither the members of a
Committee nor any individual Plan Administrator shall have any right to vote or
decide upon any matter relating solely to himself under the Plan or to vote in
any case in which his individual right to claim any benefit under the Plan is
particularly involved. In any case in which the any Committee member or
individual Plan Administrator is so disqualified to act, the other members of
the Committee shall decide the matter in which the Committee member or
individual Plan Administrator is disqualified.
     12.4 Compensation and Bonding. Neither the members of a Committee nor any
individual Plan Administrator shall receive compensation with respect to their
services on the Committee or as Plan Administrator. To the extent required by
applicable law, or required by the Company, neither the members of a Committee
nor any individual Plan Administrator shall furnish bond or security for the
performance of their duties hereunder.
     12.5 Plan Administrator Powers and Duties. The Plan Administrator shall
supervise the administration and enforcement of the Plan according to the terms
and provisions hereof and shall have all powers necessary to accomplish these
purposes, including, but not by way of limitation, the right, power, and
authority:
     (a) to make rules, regulations, and bylaws for the administration of the
Plan that are not inconsistent with the terms and provisions hereof, and to
enforce the terms of the Plan and the rules and regulations promulgated
thereunder by the Plan Administrator;

-9-



--------------------------------------------------------------------------------



 



     (b) to construe in its discretion all terms, provisions, conditions, and
limitations of the Plan;
     (c) to correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Plan in such manner and to such extent as
it shall deem in its discretion expedient to effectuate the purposes of the
Plan;
     (d) to employ and compensate such accountants, attorneys, investment
advisors, and other agents, employees, and independent contractors as the Plan
Administrator may deem necessary or advisable for the proper and efficient
administration of the Plan;
     (e) to determine in its discretion all questions relating to eligibility;
     (f) to determine whether and when a Participant has incurred an Involuntary
Termination; and
     (g) to make a determination in its discretion as to the right of any
individual to a Benefit under the Plan and to prescribe procedures to be
followed by Participants, former Participants or beneficiaries in obtaining
Benefits hereunder.
     12.6 Reliance Upon Documents, Instruments, etc. The Plan Administrator may
rely upon any certificate, statement or other representation made by or on
behalf of the Company, any employee or any Participant, which the Plan
Administrator in good faith believes to be genuine, and on any certificate,
statement, report or other representation made to it by any agent or any
attorney, accountant or other expert retained by it or the Company in connection
with the operation and administration of the Plan.
13. AMENDMENT AND TERMINATION
     The Board shall have the right to amend or terminate the Plan, in whole or
in part, for any reason; provided, however, no amendment or termination of the
Plan after a Participant’s Employment Termination Date shall affect the Benefits
payable to the Participant.
14. CLAIMS REVIEW PROCEDURES; CLAIMS APPEALS PROCEDURES
     14.1 Claims Review Procedures. When a Benefit is due, the Participant (or
the person entitled to Benefits under Section 9) should submit a claim to the
office designated by the Plan Administrator to receive claims. Under normal
circumstances, the Plan Administrator will make a final decision as to a claim
within 60 days after receipt of the claim. If the Plan Administrator notifies
the claimant in writing during the initial 60-day period, it may extend the
period up to 120 days after the initial receipt of the claim. The written notice
must contain the circumstances necessitating the extension and the anticipated
date for the final decision. If a claim is denied during the claims period, the
Plan Administrator must notify the claimant in writing, and the written notice
must set forth in a manner calculated to be understood by the claimant:
     (a) the specific reason or reasons for the denial;

-10-



--------------------------------------------------------------------------------



 



     (b) specific reference to the Plan provisions on which the denial is based;
     (c) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
     (d) an explanation of the Plan claims review procedures and time limits,
including a statement of the claimant’s right to bring a civil action under
section 502(a) of ERISA following an adverse benefit determination on review.
     If a decision is not given to the Participant within the claims review
period, the claim is treated as if it were denied on the last day of the claims
review period.
     14.2 Claims Appeals Procedures. For purposes of this section the
Participant or the person entitled to Benefits under Section 9 are referred to
as the “claimant”). If the claim of the claimant made pursuant to Section 14.1
is denied and he wants a review, he must apply to the Plan Administrator in
writing. That application can include any arguments, written comments,
documents, records, and other information relating to the claim for benefits. In
addition, the claimant is entitled to receive on request and free of charge
reasonable access to and copies of all information relevant to the claim. For
this purpose, “relevant” means information that was relied on in making the
benefit determination or that was submitted, considered or generated in the
course of making the determination, without regard to whether it was relied on,
and information that demonstrates compliance with the Plan’s administrative
procedures and safeguards for assuring and verifying that Plan provisions are
applied consistently in making benefit determinations. The Plan Administrator
must take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether the
information was submitted or considered in the initial benefit determination.
The claimant may either represent himself or appoint a representative, either of
whom has the right to inspect all documents pertaining to the claim and its
denial. The Plan Administrator can schedule any meeting with the claimant or his
representative that it finds necessary or appropriate to complete its review.
     The request for review must be filed within 90 days after the denial. If it
is not, the denial becomes final. If a timely request is made, the Plan
Administrator must make its decision, under normal circumstances, within 60 days
of the receipt of the request for review. However, if the Plan Administrator
notifies the claimant prior to the expiration of the initial review period, it
may extend the period of review up to 120 days following the initial receipt of
the request for a review. All decisions of the Plan Administrator must be in
writing and must include the specific reasons for its action, the Plan
provisions on which its decision is based, and a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits, and a statement of the claimant’s right to bring
an action under section 502(a) of ERISA If a decision is not given to the
claimant within the review period, the claim is treated as if it were denied on
the last day of the review period.
     Within 60 days of receipt by a claimant of a notice denying a claim under
the preceding paragraph, the claimant or his or her duly authorized
representative may request in writing a full

-11-



--------------------------------------------------------------------------------



 



and fair review of the claim by the Plan Administrator. The Plan Administrator
may extend the 60-day period where the nature of the benefit involved or other
attendant circumstances make such extension appropriate. In connection with such
review, the claimant or his or her duly authorized representative may review
pertinent documents and may submit issues and comments in writing. The Plan
Administrator shall make a decision promptly, and not later than 60 days after
the Plan’s receipt of a request for review, unless special circumstances (such
as the need to hold a hearing) require an extension of time for processing, in
which case a decision shall be rendered as soon as possible, but not later than
120 days after receipt of a request for review. The decision on review shall be
in writing and shall include specific reasons for the decision, written in a
manner calculated to be understood by the claimant, and specific references to
the pertinent Plan provisions on which the decision is based.
15. PARTICIPATION IN THE PLAN BY AFFILIATES
     15.1 Adoption Procedure.
     (a) Except to the extent that an Affiliate specifically determines
otherwise by appropriate action of its board of directors or noncorporate
counterpart, as evidenced by a written instrument executed by an authorized
officer of such entity (approved by the board of directors or noncorporate
counterpart of the Affiliate), each Affiliate shall participate in the Plan and
shall be bound by all the terms, conditions and limitations of the Plan. The
Plan Administrator and the Affiliate may agree to incorporate specific
provisions relating to the operation of the Plan that apply to the Affiliate.
     (b) The provisions of the Plan may be modified so as to increase the
obligations of an adopting Affiliate only with the consent of such Affiliate,
which consent shall be conclusively presumed to have been given by such
Affiliate unless the Affiliate gives Baker Hughes written notice of its
rejection of the amendment within 30 days after the adoption of the amendment.
     (c) The provisions of the Plan shall apply separately and equally to each
adopting Affiliate and its employees in the same manner as is expressly provided
for Baker Hughes and its employees, except that the power to appoint or
otherwise affect the Plan Administrator and the power to amend or terminate the
Plan shall be exercised by Baker Hughes. The Plan Administrator shall act as the
agent for each Affiliate that adopts the Plan for all purposes of administration
thereof.
     (d) Any Affiliate may, by appropriate action of its board of directors or
noncorporate counterpart, terminate its participation in the Plan. Moreover, the
Plan Administrator may, in its discretion, terminate an Affiliate’s
participation in the Plan at any time.
     (e) The Plan will terminate with respect to any Affiliate if the Affiliate
ceases to be an Affiliate or revokes its adoption of the Plan by resolution of
its board of directors or noncorporate counterpart evidenced by a written
instrument executed by an authorized officer of the Affiliate. If the Plan
terminates with respect to any Affiliate, the employees of that Affiliate will
no longer be eligible to be Participants in the Plan.

-12-



--------------------------------------------------------------------------------



 



     (f) The Plan as maintained by the Affiliates shall constitute a single plan
rather than a separate plan of each Affiliate.
     15.2 No Joint Venture Implied. The document which evidences the adoption of
the Plan by an Affiliate shall become a part of the Plan. However, neither the
adoption of the Plan by an Affiliate nor any act performed by it in relation to
the Plan shall ever create a joint venture or partnership relation between it
and any other Affiliate.
16. DISPUTED PAYMENTS AND FAILURES TO PAY
     If the Company fails to make a payment in whole or in part by of the
payment deadline specified in the Plan, either intentionally or unintentionally,
other than with the consent of the Participant, the Participant shall make
prompt and reasonable good faith efforts to collect the remaining portion of the
payment. The Company shall pay any such unpaid benefits due to the Participant,
together with interest on the unpaid benefits from the date of the payment
deadline specified in the Plan at the annual rate of 120 percent of the rate
specified in section 1274(b)(2)(8) of the Code within ten business days of
discovering that the additional monies are due and payable.
     The Company shall hold harmless and indemnify the Participant on a fully
grossed-up after tax basis from and against (i) any and all taxes imposed under
Section 409A by any taxing authority as a result of the Company’s failure to
comply with this Section 16, and (ii) all expenses (including reasonable
attorneys’, accountants’, and experts’ fees and expenses) incurred by the
Participant due to a tax audit or litigation addressing the existence or amount
of a tax liability described in clause (i); and (iii) the amount of additional
taxes imposed upon the Participant due to the Company’s payment of the initial
taxes and expenses described in clauses (i) and (ii).
     The Company shall make a payment to reimburse the Participant in an amount
equal to all federal, state and local taxes imposed upon the Participant that
are described in clauses (i) and (iii) of the foregoing paragraph of this
Section 16 above, including the amount of additional taxes imposed upon the
Participant due to the Company’s payment of the initial taxes on such amounts,
by the end of the Participant’s taxable year next following the Participant’s
taxable year in which the Participant remits the related taxes to the taxing
authority. The Company shall make a payment to reimburse the Participant in an
amount equal to all expenses and other amounts incurred due to a tax audit or
litigation addressing the existence or amount of a tax liability pursuant to
clause (ii) of the foregoing paragraph of this Section 16 above, by the end of
Participant’s taxable year following the Participant’s taxable year in which the
taxes that are the subject of the audit or litigation are remitted to the taxing
authority, or where as a result of such audit or litigation no taxes are
remitted, the end of the Participant’s taxable year following the Participant’s
taxable year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.
17. MISCELLANEOUS
     17.1 Plan Not an Employment Contract. The adoption and maintenance of the
Plan is not a contract between the Company and its employees that gives any
employee the right to be

-13-



--------------------------------------------------------------------------------



 



retained in its employment. Likewise, it is not intended to interfere with the
rights of the Company to terminate an employee’s employment at any time with or
without notice and with or without cause or to interfere with an employee’s
right to terminate his employment at any time.
     17.2 Alienation Prohibited. No Benefits hereunder shall be subject to
anticipation or assignment by a Participant, to attachment by, interference
with, or control of any creditor of a Participant, or to being taken or reached
by any legal or equitable process in satisfaction of any debt or liability of a
Participant prior to its actual receipt by the Participant. Any attempted
conveyance, transfer, assignment, mortgage, pledge, or encumbrance of the
Benefits hereunder prior to payment thereof shall be void.
     17.3 Severability. Each provision of this Agreement may be severed. If any
provision is determined to be invalid or unenforceable, that determination shall
not affect the validity or enforceability of any other provision.
     17.4 Binding Effect. This Agreement shall be binding upon any successor of
the Company.
     17.5 Arbitration. Any controversy arising out of or relating to the Plan,
including without limitation, any and all disputes, claims (whether in tort,
contract, statutory or otherwise) or disagreements concerning the interpretation
or application of the provisions of the Plan, Company’s employment of
Participant and the termination of that employment, shall be resolved by
arbitration in accordance with the Employee Benefit Plan Claims Arbitration
Rules of the American Arbitration Association (the “AAA”) then in effect. No
arbitration proceeding relating to the Plan may be initiated by either the
Company or the Participant unless the claims review and appeals procedures
specified in Section 14 have been exhausted. Within ten business days of the
initiation of an arbitration hereunder, the Company and the Participant will
each separately designate an arbitrator, and within 20 business days of
selection, the appointed arbitrators will appoint a neutral arbitrator from the
AAA National Panel of Employee Benefit Plan Claims Arbitrators. The arbitrators
shall issue their written decision (including a statement of finding of facts)
within 30 days from the date of the close of the arbitration hearing. The
decision of the arbitrators selected hereunder will be final and binding on both
parties. This arbitration provision is expressly made pursuant to and shall be
governed by the Federal Arbitration Act, 9 U.S.C. Sections 1-16 (or replacement
or successor statute). Pursuant to Section 9 of the Federal Arbitration Act, the
Company and any Participant agrees that any judgment of the United States
District Court for the District in which the headquarters of Baker Hughes is
located at the time of initiation of an arbitration hereunder shall be entered
upon the award made pursuant to the arbitration. Nothing in this Section 17.5
shall be construed to, in any way, limit the scope and effect of Section 12. In
any arbitration proceeding full effect shall be given to the rights, powers, and
authorities of the Plan Administrator under Section 12.
     17.6 Governing Law. All provisions of the Plan shall be construed in
accordance with the laws of Texas, except to the extent preempted by federal law
and except to the extent that the conflicts of laws provisions of the State of
Texas would require the application of the relevant law of another jurisdiction,
in which event the relevant law of the State of Texas will nonetheless apply,
with venue for litigation being in Houston, Texas.

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
by its duly authorized officer this 7th day of February, 2008.

            BAKER HUGHES INCORPORATED
      By:   Didier Charreton        Title:  Vice President, Human Resources     
       

-15-



--------------------------------------------------------------------------------



 



BAKER HUGHES INCORPORATED
EXECUTIVE SEVERANCE PLAN
Exhibit A
Schedule of Benefits

      Severance Benefits   Details of Benefit
 
   
1. Base Compensation
   
          Level 1/Ungraded (UG)
  18 months of Base Compensation*
          Level 2/Salary Grade E1
  12 months of Base Compensation*
          Level 3/Salary Grade E2
  9 months of Base Compensation*
          Level 4/Salary Grade E3
  6 months of Base Compensation*
 
       
*  Using the Participant’s Base Compensation for the month in which the
Participant’s Employment Termination Date occurs.

     
2. Outplacement
  Subject to Section 4(c) of the Plan, outplacement services will be provided
for the greater of 12 months or until such time as the value of the outplacement
services reaches the maximum of $10,000. The 12-month period commences with the
first day of the month following the month in which the Participant’s Employment
Termination Date occurs.

 